Title: Editorial Note
From: 
To: 


       This case throws some light on the conduct of business in Boston in the middle 1760’s, but it is primarily of interest for the pleading problem which it presents. James Apthorp, younger son of a leading Boston mercantile family, and William Gardiner, in the course of breaking up their business partnership in 1763, had made an agreement under seal which provided among other things that Apthorp would “pay all debts that are now or may hereafter become due from said company to any person or persons whomsoever for any matter, cause or thing whatsoever, and [would] forever hereafter indemnify and save harmless the said William Gardiner, his Executors and Administrators, of and from all debts and demands now due or that hereafter may become due from said company on any account whatsoever.”
       Apparently Apthorp had not succeeded in meeting all of the “company’s” obligations, for early in 1765 Trecothick & Thomlinson, London merchants, advised Gardiner that his old firm owed them £6949 7s. 11d. sterling, plus interest. The letter pointed out that no remittance had been received on the account, “Mr. Apthorp’s efforts having as we apprehend been bent to reduce other ballances,” and added that “we have good reason to believe that the greatest part if not all the other demands on Messrs. Apthorp & Gardiner are paid off.” This rather knowing tone is perhaps explained by the fact that the Apthorp family had had a long commercial and personal relationship with Trecothick & Thomlinson. Apthorp’s father and brother were at different times in partnership with the firm, and his sister Grizzel was married to Barlow Trecothick, once a Boston merchant, soon to be Lord Mayor of London.
       In 1766 Gardiner brought suit against Apthorp in the Suffolk Inferior Court, alleging that the “demand” from Trecothick & Thomlinson was a breach of the foregoing covenants, in that “the said James though requested hath not paid all the debts that were then and are now due from the company nor hath he the said James though requested indemnified and saved harmless him the said William of and from all debts and demands that were then ... and are now due from said company ... and the said William is still held and obliged to pay the debt and never discharged or indemnified therefrom by the said James ... to the damage of the said William as he says the sum of twelve thousands pounds lawful money of Great Britain” (Document I).
       
       Apthorp’s plea to the declaration was a form of specific traverse technically known as non damnificatus, in which he asserted “that the said William hath not been damnified by any demand made upon him by Messrs. Trecothick & Thomlinson or in any manner” (Document II). Gardiner demurred to the plea in a lengthy special demurrer (Document III). The gist of his attack was that the plea did not answer the separate allegation of a breach of the promise to pay debts. In the alternative he asserted that if the plea were taken as an answer to this breach, it was bad because it was not a direct contradiction of the allegation. It thus violated the rule that pleadings must not be argumentative and must not contain a “Negative Pregnant.”
       After several continuances the court in July 1767 found for Gardiner on the demurrer. On appeal to the Superior Court the point was argued again at the March term 1768, with Robert Auchmuty and James Otis appearing for Gardiner, and Samuel Fitch and Jonathan Sewall for Apthorp. Although Adams was not of counsel, the questions involved apparently interested him greatly, for he made extensive minutes of the arguments and of the court’s ruling (Document IV). That his minutes were taken down on the spot appears in the verbatim phrases from cases read to the court by counsel, which Adams copied with a keen ear, but often without regard to relevance.
       The issue argued was a rather fine point of pleading, but it is a good demonstration of the way in which such heroic struggles over form could often represent the actualities of the case. In pleading non damnificatus, Apthorp was trying to put in issue the only point which he could hope to establish on trial, that Gardiner had not been harmed because he had never actually paid or even been sued for the debt due to Trecothick & Thomlinson. Behind the barrage of technical arguments there thus lay one substantial question: did Apthorp bind himself only to indemnify and save Gardiner harmless, either by reimbursing him after he had paid a debt, or by defending any suit brought on it? Or was Apthorp to pay the debts as they arose? If the former, then non damnificatus, amounting to performance of the covenant, was a good plea, for Gardiner had in fact been indemnified. If the latter, then the plea was subject to all the technical defects which Auchmuty ascribed to it.
       In spite of Fitch’s very modern-sounding argument that, whatever its language, the real purpose of the agreement was only to indemnify, the court found that, notwithstanding its generality, the contract embodied a separate promise to pay debts. Since the mere breach of the promise to pay debts would give rise to damages without a showing of special harm, the absence of harm would have served no better as a defense on the trial than it did as a pleading.
       On the subsequent trial of the issue of damages, the jury brought in a special verdict which raised this question in another form. They awarded Gardiner £12,000 sterling, the full amount set forth in his ad damnum, if the court found that he was “entitled to recover full damages for the debt ... though [he] was not actually sued therefor nor paid the same.” If he was not entitled to full damages, then the jury found that he should receive the amount of the debt, plus interest, which amounted to £8,290 2s. 5 2/3d. At the August term 1768 the court held that the damages were in the lesser amount. The facts that Apthorp had sought to plead in bar to the action thus at least served to limit Gardiner to a recovery for the breach of the promise to pay debts, with no additional damages for a failure to indemnify. While even this result may seem to give Gardiner a windfall, it is in accord with modern authority.
       Gardiner’s victory seems to have been a hollow one. After a motion for new trial on the grounds of excessive damages that was either denied or withdrawn, Apthorp’s counsel entered an action of review, which remained on the docket of the Superior Court until February 1778 when it was finally discontinued by agreement on terms which do not appear. After the 1768 decision, execution had issued, but the court files show that it was returned unsatisfied. Apthorp had been declared an insolvent debtor in February 1768 and had apparently succeeded in winding up his affairs in time to evade Gardiner’s demands.
      